 55324 NLRB No. 8VISITING NURSES ASSN. OF CENTRAL ILLINOIS1In its request for review, the Employer contended, inter alia, thatthe other professional employees at the Employer™s home health care
facility must be included in the unit. On December 5, 1996, the
Board approved the Employer™s November 27, 1996 request to with-
draw that portion of its request for review.2There are 67 RNs in the unit found appropriate by the RegionalDirector.3As used here, the term ‚‚Employer™™ refers to VNA.4Although MMC pays Sullivan™s salary, there is no evidence thatthis fact in any way limits her or the Employer™s discretion in deter-
mining and effectuating its labor relations policies.5These include seven clinical nurse specialists, one pain manage-ment nurse, and nine home health clinicians.Visiting Nurses Association of Central Illinois andIllinois Nurses Association, Petitioner. Case 33ŒRCŒ4087July 25, 1997DECISION ON REVIEW AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn November 20, 1996, the National Labor Rela-tions Board granted the Employer™s request for review
of the Regional Director™s Decision and Direction of
Election (pertinent portions are attached as an appen-
dix).1Having carefully reviewed the entire record, weaffirm the Regional Director™s finding that the peti-
tioned-for unit of the Employer™s registered nurses
(RNs) constitutes an appropriate unit.2In doing so, wefind it unnecessary to determine whether the Regional
Director was correct in finding that the Employer
(VNA) and Memorial Medical Center (MMC) are not
a single employer.3Even if the Employer and MMCare a single employer, we find, in agreement with the
Regional Director, that the petitioned-for single-facility
healthcare unit is presumptively appropriate; that the
Employer has failed to meet its burden to overcome
the presumption; and that, therefore, the petitioned-for,
single-location unit of the Employer™s RNs is appro-
priate for bargaining. See Manor Healthcare Corp.,285 NLRB 224 (1987).At the outset, we find that the Employer™s buildingconstitutes ‚‚a single facility™™ and we apply the pre-
sumption that a single-facility healthcare unit is appro-
priate. Although the nature of a visiting nurse business
requires it to provide services at patients™ homes rather
than at a central location, the Employer™s facility is the
workplace of the Employer™s management and triage
RNs. The Employer™s other RNs also come to the fa-
cility, often on a daily basis, to check on assignments
and to do paperwork, and the Employer coordinates
nurse scheduling from that facility.We also find that the day-to-day interests of the RNsat the Employer™s facility have not been merged with
those of the RNs at MMC and that the petitioned-for
single facility retains its separate identity. MMC is an
acute care hospital. The Employer™s servicesŠhome
health and hospice careŠare distinct from those pro-
vided by MMC. The Employer operates with its own
staff and its own patients. Although most of its patient
referrals are from MMC, 25 to 30 percent of its pa-tients are referred from other sources. The Employer™sRNs have separate and distinct work functions, skills,
and working conditions (work setting, dress, daily rou-
tine, and different hours) and perform more general
functions rather than the specialized functions per-
formed at MMC.We recognize that MMC™s personnel departmentprovides personnel services for the Employer, which
does not have its own department. Significantly, how-
ever, day-to-day labor relations are controlled by the
Employer through its own executive director, Barbara
Sullivan,4and its other managers. MMC™s personneldepartment screens job applicants, but the Employer
interviews them and makes its own hiring decisions.
MMC sets salary ranges, but the Employer™s own man-
agers make salary changes within those ranges.
MMC™s personnel department ensures only that the
correct process is used. Similarly, the Employer™s man-
agers issue the employee evaluations that result in
merit increases; MMC only checks for consistency
with the ratings systems. MMC is experimenting with
a different appraisal system for a number of its RNs,
a system which the Employer does not use. First- and
second-level grievances are handled by the Employer.
Although the Employer grants its employees many of
the same benefits received by MMC employees, cer-
tain significant additional benefits have been granted
by the EmployerŠuse of sick time; weekend differen-
tials; vacation carryover; and part-time holiday time.
Sullivan sets hours, which differ from those at MMC,
and decides promotions. The Employer may seek ad-
vice from MMC with regard to discipline, but the Em-
ployer makes the discipline decisions and Sullivan™s
daily conferral with the MMC personnel department is
simply to obtain advice rather than to obtain approval.
Sullivan has never been overruled by MMC with re-
spect to her personnel decisions. Thus, the evidence es-
tablishes that the Employer controls its own labor rela-
tions.The Employer™s RNs are separately supervised bythe Employer™s director and managers. RNs who
‚‚float™™ from MMC to the Employer (i.e., ‚‚moon-
light™™ or work on a volunteer basis during their off-
hours) work under the Employer™s supervision while at
the Employer. Although the Employer designates 17
RNs as ‚‚shared services™™ RNs, whom the Employer
apparently defines as RNs who work for both the Em-
ployer and MMC,5all but 1 spend all or almost all oftheir time performing work for MMC and work under
MMC supervision. The one exception is an employee
who is supervised by the Employer, is based at theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00055Fmt 0610Sfmt 0610D:\NLRB\324.009APPS10PsN: APPS10
 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The Regional Director™s finding of substantial interchange clearlyrefers to permanent transfers rather than temporary interchange.Employer™s facility, and is classified as the Employer™semployee. Further, although the Employer claims that
the 13 ‚‚monitor RNs™™ monitor the Employer™s pa-
tients while working at the MMC facility under MMC
supervision, the record fails to show the portion of
their time they spend in doing so.There is limited employee interchange among non-supervisory employees of the Employer and MMC.6The Employer uses a private agency to fill most of its
need for supplemental nurses. No more than 25 of over
500 RNs have ‚‚floated™™ from MMC to the Employer
over a 1-year periodŠ(July 1995 to June 1996). Fur-
thermore, during that period, all but a few averaged
fewer than 2 hours a month working at the Employer.There is little contact between the Employer™s andMMC™s RNs. The Employer™s RNs have no reason to
enter the MMC building. Their contact with MMC™s
RNs on patient discharge is no greater than that with
RNs at other referring hospitals. MMC™s floaters do
not work with the Employer™s RNs. Only 2 or 3 of
MMC™s 17 shared-services RNs have regular job-relat-
ed contact with the Employer™s RNs.Thus, we find that the Employer retains control ofdaily labor relations, that there is only minimal inter-
change and contact between employees of the Em-
ployer and MMC, and that the employees are sepa-
rately supervised. These factors strongly favor the sin-
gle-facility unit that the Regional Director found ap-
propriate. There is, to be sure, some evidence favoring
a multifacility unit: i.e., the close proximity of the Em-
ployer and MMC; the fact that a substantial percentage
of the Employer™s nursing staff were permanent trans-
fers from MMC to the Employer; there are some
shared nonmedical services (groundskeeping, house-
keeping, food, after-hours switchboard); there is some
degree of functional integration through patient refer-
rals and through shared services of RNs and other pro-
fessionals. But these factors are insufficient to destroy
the separate identity of the different facilities in light
of our findings above. The Employer, therefore, has
failed to rebut the presumptive appropriateness of theEmployer™s single-facility RN unit. See O™Brien Me-morial, 308 NLRB 553 (1992) (single-facility unit ap-propriate despite some administrative centralization
where there was separate day-to-day control of labor
relations, little interchange or contact, and little func-
tional integration) and Passavant Retirement & HealthCenter, 313 NLRB 1216, 1218 (1994) (single-facilitypresumption unrebutted despite geographic proximity
and some integration of functions where there was sep-
arate supervision, an absence of interchange and con-
tact, and different skills).The cases cited by the Employer in support of amultifacility unit are distinguishable. In Lutheran Wel-fare Services of Northeastern Pennsylvania, 319 NLRB886 (1995), the Board found that the single-facility
presumption had been rebutted because, unlike here,
the employer performed the same work at two proxi-
mate facilities (nursing homes 100Œ200 feet apart),
there was significant functional integration and inter-
change involving most of the classifications petitioned
for, and several employees floated between facilities as
part of their regular jobs. In Presbyterian/St. Luke™sMedical Center, 289 NLRB 249 (1988), the Board re-lied on, inter alia, the integration of patient care among
facilities, the frequency of transfers between facilities,
and the frequency of contact among employees of dif-
ferent facilities in finding the single-facility presump-
tion rebutted and a systemwide unit appropriate. Fur-
thermore, in Presbyterian/St. Luke™s, supra at 251 fn.5, the Board did not apply its single-facility presump-
tion, having accepted on remand as the law of the case
the Tenth Circuit™s conclusion that the presumption
was unwarranted. See Presbyterian/St. Luke™s MedicalCenter v. NLRB, 653 F.2d 450, 455 (1981). In WestJersey Health Club, 293 NLRB 749 (1989), the Boardfound a systemwide unit appropriate, relying on the
routine rotation of unit employees between divisions,
regular supervision of unit employees in some in-
stances by managers with systemwide responsibilities,
and systemwide posting. Further, patient care support
services, e.g., equipment and meals, were integrated
among the facilities, resulting in the possibility that the
provision of patient care would be adversely affected,
if single-location units were deemed appropriate. In
Child™s Hospital, 307 NLRB 90 (1992), the Boardfound that three operations (a hospital, nursing home,
and service center) constituted a single facility where
the operations were contiguous (in a single building),
there was considerable integration of operations (in-
cluding admissions and lab work), and a high degree
of contact.Thus, in those cases, the Board found that the sin-gle-facility presumption had been rebutted based on,
inter alia, factors that strongly militated in favor of a
multisite unit, i.e., regular interchange of employees,
common supervision, more complete and substantial
integration of patient care facilities. We have found
that these factors are not present here. Accordingly, we
agree with the Regional Director that the petitioned-for
single-location RN unit is appropriate.ORDERThe Regional Director™s Decision and Direction ofElection is affirmed, and the case is remanded for fur-
ther appropriate action.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00056Fmt 0610Sfmt 0610D:\NLRB\324.009APPS10PsN: APPS10
 57VISITING NURSES ASSN. OF CENTRAL ILLINOISAPPENDIXDECISION AND DIRECTION OF ELECTIONThe Scope of the UnitŠBackgroundThe Employer (VNA) is a nonprofit corporation having itsown Articles of Incorporation and bylaws describing its cor-
porate purposes and operational authority. Prior to 1984,
VNA operated as an independent, nonprofit entity. In 1984,
VNA was acquired by and became affiliated with Memorial
Medical Center Health Care System (MMC System), Memo-
rial Health System™s predecessor. MMC System assumed ap-
proximately $20,000 of VNA™s debt, and VNA™s board of di-
rectors agreed to make MMC System its sole corporate
member and owner.After the above-described acquisition, VNA retained itsname and remained a separate corporation. Shortly thereafter,
VNA moved onto the ‚‚campus™™ of MMC System. The cam-
pus will be described below. In or about 1993, MMC System
was renamed Memorial Health System (MHS). MHS contin-
ues to be the owner and the sole corporate member of the
VNA. As the corporate member of the VNA, MHS appoints
the VNA board of directors and may remove them at its dis-
cretion.MHS is a nonprofit Illinois corporation. It is a holdingCompany which currently holds 12 active affiliated corpora-
tions with a total of more than 4000 employees located in
the central part of the State of Illinois and directly employs
approximately 75 employees. It administers its health care
system, but does not directly provide health services.....
MHS owns a group of connected large parcels of real es-tate and buildings in Springfield, Illinois. On the central and
largest parcel is the MMC complex of hospital buildings.
The complex is semisurrounded by parking facilities owned
by MHS and utilized by MMC. Southern Illinois University
Medical School is located just west of the MMC complex.
The State of Illinois owns most of this property and leases
the rest from MHS. The VNA building is located west of the
Southern Illinois University Medical School (SIUMS) com-
plex. It is a separate building with its own parking facilities
and is not connected physically with any MMC or SIUMSfacility. The VNA building is approximately 2-1/2 blocks
west of the MMC area complex with the SIUMS complex
in between. As indicated, Memorial Child Care (MCC), Al-
ternative Care Services (ACS), and Mental Health Centers of
Central Illinois (MHCI) also have their facilities in this gen-
eral area which I have referred to as the MHS campus.
MHS™ executive offices are located in the MMC complex.
MHS also owns the real property housing the Lincoln and
the St. Vincent Hospitals in their respective communities.The VNAVNA™s principle purpose is to supply quality health careto patients in their homes. VNA™s three basic programs are
the home health program, the continuous care program, and
the hospice program. The home health program deals with
Medicare and Medicaid insured patients who require medical
care in their homes. The continuous care program provides
nursing services as needed but it is not reimbursed by Medi-
care and Medicaid. This program is often involved with the
assistance and care of patients who either because of age orother problems cannot take care of themselves to the extentthat they need care in their homes. The hospice program in-
volves the providing of assistance and support of patients
who are terminally ill.Generally, a ‚‚primary nurse™™ coordinates and plans thecare of the home patient including the various services nec-
essary to accomplish that care such as physical therapy, oc-
cupational therapy, or social work. As in a hospital setting,
the registered nurse plans and handles all the skilled nursing
functions including medications, intravenous feeding, cardiac
problems, and psychiatric care. It appears that the essential
differences in the work of registered nurses involved in the
practice of home health as opposed to hospital-based reg-
istered nurses is the travel involved, the importance of the
home environment to the patients, and the educational func-
tion that is provided to the patients and family members.As indicated above, MHS owns the VNA building whichstill has a mortgage pending on it. VNA leases the building
from MHS and pays rent to MHS at fair market value. VNA
shares or utilizes certain building services from MMC. Build-
ing services such as security, engineering, groundskeeping,
and housekeeping are performed by MMC personnel and the
cost is billed back to VNA by MMC.Barbara Sullivan is the executive director of the VNA.Sullivan is in charge of the day-to-day operations of the
VNA. She is on the payroll of MHS and VNA reimburses
MHS for her salary. She reports to Ed Curtis. Curtis is the
executive vice president and the chief operating officer of
MHS. Sullivan also reports to the board of directors of VNA
and conducts the operations of VNA in accordance with
VNA bylaws. As indicated above, MHS, as the sole cor-
porate member, appoints the VNA board of directors who are
authorized by the VNA bylaws to oversee the management
and operation of the VNA.Under VNA bylaws, MHS must approve annual and longterm and operational budgets of the VNA. Sullivan and Cur-
tis have worked together to prepare annual and long term
budgets. The VNA board considers the proposal, may amend
it, and sends it to the MHS board for final approval. At the
time of the hearing, Curtis was in the process of having
David Sniff, a senior vice president for system integration at
MHS, placed on the VNA board and making him an inter-
mediary between Sullivan and Curtis. Apparently, Sullivan
will report to Sniff and Sniff will report to Curtis. This
change is intended to relieve Curtis of some of his respon-
sibilities which have increased with the growth of MHS and
will not diminish Sullivan™s authority relative to the day-to-
day operations of the VNA.Sullivan has the authority to and does enter into contractsfor items such as supplies, equipment, and outside help. She
has and exercises the authority to set the hours of work, the
rates of pay, and terms and conditions of employment of
VNA employees. However, the VNA board does not have a
personnel committee and VNA does not have a personnel de-
partment. Human resource and the personnel functions for
the VNA are performed through the human resource depart-
ment of MHS. Ken Cavanaugh, MHS™ vice president of
human resources, is in charge of the department. Cavanaugh
directs Shirley Kirk, director of personnel, who in turn super-
vises the MMC personnel department. This department per-
forms human resource and personnel functions for all of the
MHS entities except for Lincoln and St. Vincent HospitalsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00057Fmt 0610Sfmt 0610D:\NLRB\324.009APPS10PsN: APPS10
 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
which are new acquisitions. It appears that the MMC person-nel department establishes salary ranges and job descriptions
for all MHS entities except for Lincoln and St. Vincent Hos-pitals. Also centralized through the MMC personnel depart-
ment are such areas such as employment compensation, ben-
efits, records, health, and employee relations.The personnel department is involved in the interviewingand hiring of all employees for MHS™s entities on the MHS
campus. The personnel department also handles new em-
ployee orientation and general training programs for MHS.
Barbara Sullivan frequently consults with and seeks advice
from the personnel department on such subjects such as sal-
ary matters, performance appraisals, workers™ compensation,
MHS™ employee policies, recruiting, and disciplinary issues.
As indicated above, Sullivan™s reliance on the department in
this regard is not unique to the VNA. MHS™s policy is that
human resources services are to be provided to ‚‚all subsidi-
ary corporations through centralized personnel and education
resources departments.™™Although the MMC personnel department takes care of re-cruitment, initial screening, and interviewing, the recruitment
for VNA is specifically advertised as such. After a VNA ap-
plicant is screened or a current employee from another MHS
entity applies for a transfer to VNA, Sullivan or another
VNA manager interviews the applicant and the ultimate deci-
sion in regards to qualification and suitability to the job rests
with the VNA hierarchy. VNA maintains its own payroll and
maintains its own personnel policies and manual. While
MHS seeks to have a level of uniformity in personnel mat-
ters among its subsidiaries, there are a number of distinctions
due to history and to the different work environments at dif-
ferent facilities. For instance, VNA and MMC have distinct
employee benefits and practices. The benefits distinctions be-
tween VNA and MMC include weekend pay differential,
overtime calculations, minimum pay for call in holiday time,
vacation carryover, family sick time, and appraisal systems.
VNA has its own distinct job descriptions maintained on its
own letterhead as does MMC.VNA is specifically and separately licensed by the Stateof Illinois as a home health agency and as a hospice program
provider. VNA has a separate checking account which it uses
generally for the payment of VNA wages and expenses in-
curred through VNA work. However, the VNA accounting
work and payroll functions are taken care of by MMC per-
sonnel. The VNA payroll is primarily taken care of by one
payroll clerk who is located in the VNA facility. The payroll
clerk is paid by MMC and is generally supervised by a
MMC supervisor who is not on site. The VNA is charged
back by MMC for the payroll and accounting services it per-
forms. Income tax filings for VNA are prepared by MHS
personnel but are signed by appropriate VNA officials. Au-
dits of VNA accounts are supervised by Paul Smith who is
the chief financial officer of MHS.The record discloses a significant interchange of manage-ment and employees between the VNA and other MHS enti-
ties. Approximately 75 percent of VNA staff nurses trans-
ferred to the VNA from one of the MHS entities. Better than
40 percent of VNA™s supervisors, including Executive Direc-
tor Barbara Sullivan, formerly worked for other MHS enti-
ties. Also, a number of former VNA employees have trans-
ferred to other MHS entities.There are also some types of ongoing interchange andfunctional contact between VNA and other MHS entities,
particularly those involving MMC employees. There is sharpconflict between the parties in regards to some of the rela-
tionships between these groups of employees and the VNA
and some aspects of these will be expanded below in regards
to the composition of the unit found appropriate here. These
employees have been labeled or categorized as ‚‚float
nurses,™™ ‚‚professional float staff,™™ and ‚‚shared staff.™™ The
VNA also uses per diem nurses or PNR nurses to supplement
their staff from time to time. Generally, the per diem nurses
provide the VNA with schedules indicating when they are
available for work. They are not paid benefits and are not
guaranteed work, but are only scheduled on an ‚‚as needed™™
basis. Because they are not paid benefits, they receive a
slightly higher hourly rate. These nurses are not employed by
MMC.Most of the ‚‚float™™ nurses are utilized in the same fashionas the per diem nurses except they are regularly employed
by MMC at its acute care hospital and ‚‚moonlight™™ at
VNA. They are not regularly scheduled. Unlike per diem
nurses, they receive benefits for their ‚‚on call™™ work for
VNA. In this role, they are paid by VNA and are supervised
by VNA supervisors. Additionally, there are approximately
13 ‚‚monitor™™ nurses who are sometimes described as ‚‚float
nurses.™™ Monitor nurses work in the labor and delivery units
of MMC. They are paid by MMC and are supervised by
MMC supervisors. These MMC nurses read monitors that are
hooked up to VNA home health patients who have high risk
pregnancies and require fetal monitoring. VNA bills the pa-
tients for the service and pays MMC for the time spent by
the MMC monitor nurses reading the monitors.The ‚‚Professional Float Staff™™ are various non-nursetherapists and employees in certain positions the Petitioner
maintains are not professional: the client specialist, physical
therapist assistant, system analyst II, and application analyst
I. Most all of the physical therapists and occupational thera-
pists are MMC based and paid, with only six regularly as-
signed VNA work. These six are described as home health
therapists and they are also paid by the MMC payroll. Exec-
utive Director Sullivan contracts with MMC™s rehabilitation
department and VNA pays for their services. Finally, VNA
pays MMC for the use of two computer specialists who pro-
vide VNA with computer assistance and several dietitians
who consult with the VNA on dietary matters.Lastly, the Employer points to several groups of registerednurses at MMC that provide services for VNA and/or have
contacts with VNA personnel. One group is the home health
clinicians. These nurses work at MMC. They are involved in
the discharging of patients and referring such patients for
home health services by VNA if needed. They are supervised
by MMC™s director of social services and with the exception
of Cindy Crouch work exclusively at MMC. VNA reim-
burses MMC for 40 percent of their pay. There are also
seven clinical nurse specialists and a pain management nurse
who do followup and maintain contact with former MMC
patients. Although there is some conflicting evidence, it ap-
pears that these nurses are paid by MMC and that their work
is a MMC project supervised by MMC supervisors.There has not been any collective-bargaining history in-volving any of the facilities described and considered above.
The parties stipulated that MMC is an acute care hospital asVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00058Fmt 0610Sfmt 0610D:\NLRB\324.009APPS10PsN: APPS10
 59VISITING NURSES ASSN. OF CENTRAL ILLINOISdefined in the Board™s Health Care Rules, 29 CFR§103.30(F)(1). The parties further stipulated that VNA, if

found to be a single employer or a separate facility, would
not be an acute care hospital as defined in the Board™s
Health Care Rules, 29 CFR §103.30(F)(1).
AnalysisŠScope of the UnitBased on the above and the record as a whole, I find thatMHS and VNA are a single or integrated employer in this
proceeding. The record clearly indicates that MHS is an inte-
grated health care enterprise or organization and that each of
its entities are part of that integrated organization. MHS™s
ownership, financial control, centralized overall control of
labor relations, and common overall management of all of its
entities, including VNA and MMC, compels such a finding.
Radio Union v. Broadcast Service, 380 U.S. 255, 256 (1965),and Brattleboro Retreat, 310 NLRB 615, 619 (1993). Seealso Hydrolines, Inc., 305 NLRB 416 (1991).The single-employer status of MHS and VNA does not re-quire a finding that MMC is also the same single employer
or that MMC is a joint employer of VNA. The corporate
structure and the managerial setting of MHS militates against
such a finding. MHS™ utilization of MMC™s personnel depart-
ment to perform human relations functions for VNA and
other MHS entities does not indicate a coemployer or joint
employer status of MMC to those entities when such func-
tions are directly controlled by MHS and utilized for effi-
ciency purposes by MHS. The other relationships established
between VNA and MMC are similar. They are dictated and
controlled by MHS for the same purposes and the services
provided by MMC and received by VNA and are paid for
by VNA in an arm™s-length relationship. Under the cir-
cumstances, I view both MMC and the VNA as separate af-
filiates or subsidiary corporations of MHS as the other cor-
porations affiliated with MHS appear to be. At any rate, thefinding of single-employer status here does not determine the
appropriate bargaining unit. Consideration of the scope of the
unit examines employee community of interest. Peter KiewitSons™ Co., 231 NLRB 76 (1977).The Board has set out certain health care rules in a rule-making proceeding regarding employee units in acute care
hospitals. See 284 NLRB 1515 (1989). Absent extraordinary
circumstances, an all registered nurses unit is appropriate in
an acute care hospital. 284 NLRB 1580, 1596Œ1597 (1989).
The Employer maintains that the VNA should be viewed as
part of MMC or as a department of MMC, which is an acute
care hospital, and as such, the Board™s health care rules
would compel the finding of a hospitalwide registered nurse
unit and the petitioned unit of VNA registered nurses would
be inappropriate. The INA, however, notes that VNA itself
is not an acute care hospital andif VNA is found to be a sin-
gle employer or facility, the Board™s standards for determin-
ing community of interest in nonacute health care facilities
established in Park Manor Care Center, 305 NLRB 872(1991), should be controlling.The Board has extended its ‚‚single-location™™ or ‚‚single-facility™™ presumption to the health care industry. ManorHealthcare Corp., 285 NLRB 224 (1987). See also Samari-tan Health Services, 238 NLRB 629 (1978). The Board hasconsistently held that a single-facility unit is presumptively
appropriate, even though a broader unit might also be appro-
priate, when that facility is separated and distinct from otherfacilities and is operated independently on a day-to-day basis.Contrary to the Employer here, I find that the VNA should
be viewed as a single facility and that the presumption of a
single-location or facility unit has not been rebutted in this
matter. In reaching this finding, I first note VNA™s geo-
graphical separation from MMC and other MHS entities on
the MHS campus. It has its own identified building and park-
ing facilities and is separated from MMC facilities by build-
ings and parking lots owned by the State of Illinois/or oper-
ated by Southern Illinois University Medical School. VNA™s
facility is separate and distinct from the MMC hospital com-
plex and is held out to the public as such. The VNA has its
own staff and patients and specialized services. A substantial
number of VNA patients are not referred from MMC. It has
its own supervisory staff which assigns and directs the work
and controls personnel decisions. As indicated above, the use
of the MMC™s personnel department to perform various
human resources functions under overall MHS control, does
not merge the VNA with the MMC. Moreover, VNA has its
own payroll, distinct employee benefits and policies which
are administered on a day-to-day basis by its own executive
director who reports to and is responsible to the VNA board
of directors. See Passavant Retirement & Health Center, 313NLRB 1216 (1994).VNA™s separate corporate structure and administrativeindependence are in great contrast to the departmental role
of the home health office in Sutter Roseville Medical Center,Case 5ŒRCŒ14351 (formerly Case 20ŒRCŒ17144 (1996)), acase in which a request for review was very recently granted
by the Board and brought to my attention by the Employer
after briefs were filed here. I also note that the petition in
that matter was seeking an overall registered nurses unit cov-
ering all of the Employer™s facilities. Finally, in Sutter, thehome health facility had previously been located inside of the
hospital facility and it was to be relocated in the hospital
therein when its new facility was completed. In contrast,
VNA has always been located separately from the MMC
hospital complex.The Act does not require a unit be the most appropriateunit or the only appropriate unit; the Act requires only thatunit be ‚‚appropriate,™™ that is, appropriate to insure to em-
ployees in each case ‚‚the fullest freedom in exercising the
rights guaranteed by this Act.™™ Morand Bros. Beverage Co.,91 NLRB 409 (1950), enfd. 190 F.2d 576 (7th Cir. 1951).
Accordingly, a petitioner is not required to seek representa-
tion in the most comprehensive grouping of employees. See
P. Ballantine & Sons, 141 NLRB 1103 (1963).In view of the above, I find that the VNA is a single facil-ity and that the presumption that the scope of the unit can
be properly confined to that facility has not been rebutted
and the unit requested is not inappropriate in this regard.....Other Composition IssuesIn regards to the VNA registered nurses unit, there areseveral issues remaining to be resolved:The Per Diem and Float NursesŠThere are a small num-ber of per diem nurses who perform services for the VNA
on a volunteer basis when needed. Per diem nurses are cov-
ered under VNA personnel policies and VNA supervision
just as regular VNA nurses. They do not enjoy fringe bene-
fits but in exchange they receive a somewhat higher hourlyVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00059Fmt 0610Sfmt 0610D:\NLRB\324.009APPS10PsN: APPS10
 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
rate. Their schedules are irregular and they generally ‚‚sched-ule™™ their availability with the VNA.The ‚‚float™™ nurses work under very similar conditions asthe per diem nurses. These nurses work also on an ‚‚as need-
ed™™ and an ‚‚on call™™ voluntary basis. However, the float
nurses are regularly employed by MMC and they ‚‚float™™ or
‚‚moonlight™™ at VNA when there is work available. They are
paid benefits and work under VNA supervision when doing
VNA work. There are ‚‚monitor™™ nurses who work exclu-
sively at MMC who have also been described as float nurses
in the record here. I have designated them as monitor nurses
and they will be treated separately below.Contrary to the Employer, the Petitioner maintains that theper diem and float nurses are casual in nature and do not
share a community of interest with the nurses within the unit
found appropriate here. In deciding whether per diem or on
call nurses should be included in a nurses unit, the board
looks to the similarity of the work and the regularity and
continuity of employment. See S. S. Joachim Anne Resi-dence, 314 NLRB 1191, 1193 (1994). The record evidenceindicates that the per diem and float nurses perform the same
kinds of duties under the same conditions as VNA nursesand with the same VNA supervision. In regards to regularity,
I find it appropriate to use the board™s most widely used test
in these mattersŠthe Davison-Paxon Co. test. See 185NLRB 21 (1970). Accordingly, I find that the Employer™s
per diem and float nurses are eligible if, and only if, they
regularly average 4 hours or more per week during the quar-
ter prior to the eligibility date. See Sisters of Mercy HealthCorp., 278 NLRB 483 (1990).The Shared Services NursesŠContrary to the Petitioner,the Employer contends that certain nurses that it deemedshared service registered nurses should be included in anyunit found appropriate here. Specifically, these employees in-
clude seven clinical nurse specialists (CNS), nine home
health clinicians, and a pain management nurse.The clinical nurse specialists are employed by MMC, paidby MMC, and are generally supervised by MMC supervisors.
These nurses are involved in a MMC project called the com-
munity corroborative care program which maintains contact
with and ‚‚follows up™™ former MMC patients. While there
is some conflict on the record regarding whether these nurses
have an occasion to be present at the VNA, it is apparent
that such presence, if any, is limited with the exception of
Allison Seiz. Seiz is engaged in pain management nursing
and appears to do some field work in conjunction with the
VNA hospice team.The pain management nurse is Harlyne Callahan. Callahanis primarily assigned to the MMC pain clinic. She also does
field work in conjunction with the VNA hospice team for ap-
proximately 10 percent of her time.The home health clinicians are nurses that are employedby MMC as part of a recently instituted MMC program
called the Home Health Connection. These nurses are in-
volved in MMC™s discharge planning and referring such pa-
tients to VNA if home health services are required. VNA
pays MMC for 40 percent of their time for their services in
this regard. With the exception of Cindy Crouch, who is
VNA based, supervised, and is classified as VNA home
health coordinator, these nurses are located in MMC™s facili-
ties, have no occasion to work at VNA, and are directly su-
pervised by a MMC supervisor.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00060Fmt 0610Sfmt 0610D:\NLRB\324.009APPS10PsN: APPS10
